          Case 2:16-cv-02525-MMD-NJK Document 376 Filed 02/27/20 Page 1 of 3



 1    Adam Hosmer-Henner (Nev. Bar No. 12779)
      Chelsea Latino (Nev. Bar No. 14227)
 2    MCDONALD CARANO LLP
      100 W. Liberty Street, Tenth Floor
 3    Reno, NV 89501
      Tel.: (775) 788-2000 / Fax: (775) 788-2020
 4    E-mail: ahosmerhenner@mcdonaldcarano.com;
      clatino@mcdonaldcarano.com
 5
      Christopher N. Sipes (admitted pro hac vice)       Nicholas J. Santoro (Nev. Bar No. 532)
 6    Jeffrey B. Elikan (admitted pro hac vice)          Jason D. Smith (Nev. Bar No. 9691)
      Einar Stole (admitted pro hac vice)                SANTORO WHITMIRE, LTD.
 7    Michael N. Kennedy (admitted pro hac vice)         10100 W. Charleston Blvd., Suite 250
      Megan P. Keane (admitted pro hac vice)             Las Vegas, NV 89135
 8    Eric R. Sonnenschein (admitted pro hac vice)       Tel: (702) 948-8771 / Fax: (702) 948-8773
      Alaina M. Whitt (admitted pro hac vice)            E-mail: nsantoro@santoronevada.com,
 9    Han Park (admitted pro hac vice)                   jsmith@santoronevada.com
      Jordan L. Moran (admitted pro hac vice)
10    Daniel J. Farnoly (admitted pro hac vice)
      COVINGTON & BURLING LLP
11    One CityCenter, 850 Tenth Street, NW
      Washington, DC 20001
12    Tel: (202) 662-6000 / Fax: (202) 662-6291
      E-mail: csipes@cov.com, jelikan@cov.com,
13    estole@cov.com, mkennedy@cov.com,
      mkeane@cov.com, esonnenschein@cov.com,
14    awhitt@cov.com, hpark@cov.com,
      jmoran@cov.com, dfarnoly@cov.com
15
      Attorneys for Plaintiffs Amarin Pharma, Inc.
16    and Amarin Pharmaceuticals Ireland Limited
17
                                UNITED STATES DISTRICT COURT
18                                   DISTRICT OF NEVADA
19   AMARIN PHARMA, INC. and AMARIN
20   PHARMACEUTICALS IRELAND LIMITED,
                                                           CASE NO.: 2:16-cv-02525-MMD-NJK
21          Plaintiffs,
                                                                     (Consolidated with
22   v.                                                          2:16-cv-02562-MMD-NJK)

23   HIKMA PHARMACEUTICALS USA INC.,
     et al.,                                             PLAINTIFFS’ NOTICE OF CORRECTED
24                                                              FILING (ECF No. 374)
25          Defendants.

26

27          Plaintiffs Amarin Pharma Inc. and Amarin Pharmaceuticals Ireland Limited (collectively,

28   “Plaintiffs”) hereby notify this Court that Plaintiffs recently discovered errors in the Table of

                                                   -1-
           Case 2:16-cv-02525-MMD-NJK Document 376 Filed 02/27/20 Page 2 of 3



 1   Authorities in Plaintiffs’ Post-Trial Proposed Findings of Fact and Conclusions of Law (ECF No.
 2   374). A corrected version of Plaintiffs’ Post-Trial Proposed Findings of Fact and Conclusions of
 3   Law, which solely corrects the Table of Authorities, is attached to this Notice as Exhibit A.
 4   Plaintiffs have contacted Defendants regarding this issue, and Defendants do not object to this
 5   corrected filing. Plaintiffs therefore ask this Court to accept this Notice of Corrected Filing and the
 6   attached Plaintiffs’ Corrected Post-Trial Proposed Findings of Fact and Conclusions of Law.
 7            DATED: February 27, 2020
                                                        McDONALD CARANO LLP
 8
                                                             /s/ Adam Hosmer-Henner
 9                                                      Adam Hosmer-Henner (Nev. Bar No. 12779)
                                                        Chelsea Latino (Nev, Bar No. 14227)
10                                                      100 W. Liberty Street, Tenth Floor
                                                        Reno, NV 89501
11                                                      Tel.: (775) 788-2000 / Fax: (775) 788-2020
                                                        E-mail: ahosmerhenner@mcdonaldcarano.com;
12                                                      clatino@mcdonaldcarano.com
13                                                      Christopher N. Sipes (admitted pro hac vice)
                                                        Jeffrey B. Elikan (admitted pro hac vice)
14                                                      Einar Stole (admitted pro hac vice)
                                                        Michael N. Kennedy (admitted pro hac vice)
15                                                      Megan P. Keane (admitted pro hac vice)
                                                        Eric R. Sonnenschein (admitted pro hac vice)
16                                                      Alaina M. Whitt (admitted pro hac vice)
                                                        Han Park (admitted pro hac vice)
17                                                      Jordan L. Moran (admitted pro hac vice)
                                                        Daniel J. Farnoly (admitted pro hac vice)
18                                                      COVINGTON & BURLING LLP
                                                        One CityCenter, 850 Tenth Street, NW
19                                                      Washington, DC 20001
                                                        Tel: (202) 662-6000 / Fax: (202) 662-6291
20                                                      Email: csipes@cov.com, jelikan@cov.com,
                                                        estole@cov.com, mkennedy@cov.com,
21                                                      mkeane@cov.com, esonnenschein@cov.com,
                                                        awhitt@cov.com, hpark@cov.com,
22                                                      jmoran@cov.com, dfarnoly@cov.com
23                                                      Nicholas J. Santoro (Nev. Bar No. 532)
                                                        Jason D. Smith (Nev. Bar No. 9691)
24                                                      SANTORO WHITMIRE, LTD.
                                                        10100 W. Charleston Blvd., Suite 250
25                                                      Las Vegas, NV 89135
                                                        Tel: (702) 948-8771 / Fax: (702) 948-8773
26                                                      Email: nsantoro@santoronevada.com,
                                                        jsmith@santoronevada.com
27
                                                        Attorneys for Plaintiffs Amarin Pharma, Inc.
28                                                      and Amarin Pharmaceuticals Ireland Limited

                                                      -2-
          Case 2:16-cv-02525-MMD-NJK Document 376 Filed 02/27/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of McDonald Carano LLP and that on February 27,
 3   2020, I electronically filed the foregoing PLAINTIFFS’ NOTICE OF CORRECTED FILING
 4   (ECF No. 374) with the Clerk of the Court using the Court’s CM/ECF system, which electronically
 5   served the attorneys of record set forth below.
 6
           Constance S. Huttner, Esq.                     Michael D. Rounds, Esq.
 7         Frank D. Rodriguez, Esq.                       Ryan James Cudnik, Esq.
 8         Caroline Sun, Esq.                             BROWNSTEIN HYATT FARBER
           Beth Finkelstein, Esq.                         SCHRECK, LLP
 9         James Barabas, Esq.                            mrounds@bhfs.com
           WINDELS MARX LANE &                            rcudnik@bhfs.com
10         MITTENDORF, LLP
           chuttner@windelsmarx.com,
11         frodriguez@windelsmarx.com,
12         csun@windelsmarx.com,
           bfinkelstein@windelsmarx.com,
13         jbarabas@windelsmarx.com

14
           Attorneys for Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories,
15
           Ltd.
16
           George C. Lombardi, Esq.                       W. West Allen, Esq.
17         Charles B. Klein, Esq.                         HOWARD & HOWARD
           Claire A. Fundakowski, Esq.                    ATTORNEYS, PLLC
18         Eimeric Reig-Plessis, Esq.                     wwa@h2law.com
           Alison M. Heydorn, Esq.
19
           WINSTON & STRAWN LLP
20         glombardi@winston.com,
           cklein@winston.com,
21         cfundakowski@winston.com,
           ereigplessis@winston.com
22         aheydorn@winston.com
23

24         Attorneys for Defendants Hikma Pharmaceuticals USA, Inc. and Hikma Pharmaceuticals
           International Limited
25
            DATED this 27th day of February, 2020.
26

27                                                  /s/ Brian Grubb
                                                   An Employee of McDonald Carano LLP
28
